DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 298-305 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al (Tetrahedron Letters,1989).
Okada et al disclose tropolone derivatives of formulae 2a-e, 3a-e, and 4a-e (page 4396).  These compounds anticipate the instant claims when Rb is methyl, and Ra is butyl, cyclohexyl, allyl, or benzyl.

Claim(s) 298-302 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (Iowa State University, 1961).
Smith discloses the compounds 4-methyltropolone methyl ether and 6-methyltropolone methyl ether (page 32). These compounds anticipate the instant claims when Ra is metal and Rb is methyl.

Claim(s) 298, 299, 302, and 313 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Pharmacological Research, 2016).
Li discloses the compound beta-phenyl tropolone, and the use of such a compound in a composition useful for promoting caspase-dependent leukemia cell apoptosis (page 439, 441).  Li et al anticipate the instant claims when Ra is phenyl (meta) and Rb is hydrogen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 303, 304, and 306-308 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.
As stated in the rejection above, Li et al teach the compound beta-phenyl tropolone.  The difference between the compound taught by Li et al and the compounds recited in the instant claims, wherein Ra is phenyl, is that the phenyl group in Li et al is attached to the 7-member ring at the meta-position, with regard to the carbonyl compound, while the phenyl group in the instant claims is attached at different positions on the 7-member ring.
This difference does not constitute a patentable distinction, as it has long been held that compounds that differ only in the placement of substituents in a ring system are obvious absent unexpected results.  In re Jones, 162 F. 2d 638, 74 U.S.P.Q. 152 (CCPA 1947).  Therefore, the instant claims are rendered obvious in view of Li et al.

Claims 309-312, 3146-316, and 320 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622